 In the Matter of BLOEDEL-DONOVAN LUMBER MILLS and COLUMBIAVALLEY LUMBER COMPANYandINTERNATIONALWOODWORKERS OFAMERICA, LOCAL No. 46Case No. R-695SECOND SUPPLEMENTAL DECISIONANDCERTIFICATIONOF REPRESENTATIVESAsl10, 1939On March 11, 1939, pursuant to a Supplemental Decision, Certifica-tion of Representatives, and Direction of Elections, as amended,"of the National Labor Relations Board, herein called the Board, theRegional Director for the Nineteenth Region (Seattle, Washington)conducted elections by secret ballot among the following two groupsof employees of Bloedel-Donovan LumberMills,Bellingham,Washington, herein called the Company :(a)All persons employed at the Cargo mill, including the cribboom, Larson mill, sash and door factory, box factory, fuel depart-ment, and garage, whose names appeared on the "active" lists ofemployees in said operations dated March 9 and 10, 1938, being BoardExhibits Nos. 11 to 15, inclusive, and all persons employed at theSaxon camp, whose names appeared on the pay-roll list for November1937, being Board Exhibit No. 16, excluding truck drivers, garage-men and helpers employed in the fuel department, supervisory em-ployees with authority to hire and discharge, office employees, andthose who had since quit or been discharged for cause, to determinewhether such employees desired to be represented by InternationalWoodworkers of America, Local No. 46, affiliated with the Committeefor Industrial Organization, herein called the I. W. A., or by UnitedBrotherhood of Carpenters and Joiners of America, Lumber andSawmill Workers Union, Local No. 2667, affiliated with the AmericanFederation of Labor, herein called the Sawmill Union, for the pur-poses of collective bargaining, or by neither;(b)All truck drivers, garagemen and helpers employed in thefuel department, whose names appeared on the "active" list of em-Ill N. LR. B 258, and11 N. L.R. B. 268, 269.12 N. L.R. B., No. 23.177 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in said department dated March 9, 1938, being Board ExhibitNo. 14, excluding supervisory employees with authority to hire anddischarge and those who had since quit or been discharged for cause,to determine whether such employees desired to be represented bythe I.W. A., or by Local 231, International Brotherhood of Team-sters, Chauffeurs, Stablemen and Helpers of America, affiliated withtheAmerican Federation of Labor, herein called the TeamstersUnion, or by neither.On March 15, 1939, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued, and on March 16, 1939,duly served upon all the parties his Intermediate Report on these elec-tions.As to the elections and their results, the Regional Directorreported as follows :Group (a)Total number eligible to vote_______________________________1106Total number of ballots cast________________________________1032Total number of votes in favor of the I. W. A________________477Total number of votes in favor of the Sawmill Union --------538Total number in favor of neither____________________________3Total number of void ballots________________________________1Total number of challenged ballots__________________________13Total number of blank ballots______________________________0Total number of eligible voters not voting--------------------74Group (b)Total number eligible to vote________________________________21Total number of ballots cast________________________________21Total number of votes in favor of the I. W. A________________6Total number of votes in favor of the Teamsters Union_______15Total number of void ballots________________________________0Total number of challenged ballots__________________________0Total number of blank ballots_______________________________0Total number of eligible voters not voting____________________0On March 20, 1939, the I. W. A. filed with the Regional Directorobjections to his Intermediate Report, alleging that supervisory offi-cials of the Company before the elections had attempted by oral andwritten statements to intimidate and coerce the employees to vote forthe Sawmill Union and the Teamsters Union. The Regional Direc-tor, upon investigation, found that none of these objectionsraised asubstantial and material issue with respect to the conduct of theballot and so reported to the Board.The Board has considered theobjections and the Regional Director's report.The Board finds thatthese objectionsraiseno substantial and material issues with respectto the conduct of the ballot. BLOEDEL-DONOVAN LUMBER MILLS179In its Supplemental Decision, previously referred to, the Boardstated that the determination of the appropriate unit or units forcollective bargaining would depend upon the results of the elections.The Board said :If a majority of the truck drivers, garagemen and helpers votefor the Teamsters Union, we will determine that such employeesconstitute a separate unit appropriate for the purposes of col-lective bargaining, and we will certify the Teamsters Union asthe duly chosen representative of that unit. If a majority of thetruck drivers, garagemen, and helpers vote for the I. W. A., wewill determine that such employees are part of a single unit withthe other employees of the . . . Company.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTWe find that all employees of the Company at its Cargomill, in-cluding the crib boom, Larson mill, sash and door factory, box fac-tory, fuel department, garage, and Saxon camp, excluding truckdrivers, garagemen and helpers employed in the fuel department,supervisory employees with authority to hire and discharge, andoffice employees, constitute a unit appropriate for the purposes ofcollective bargaining, and that said unit willinsure toemployees ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theNational Labor Relations Act.We find that all truck drivers, garagemen and helpers employedin the fuel department of the Company, excluding supervisory em-ployees with authority to hire and discharge, constitute a unit appro-priate for the purposes of collective bargaining, and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the National Labor Relations Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTAL CONCLUSIONS OF LAW1.All employees of Bloedel-Donovan Lumber Mills, Bellingham,Washington, at its Cargo mill, including the crib boom, Larson mill,sash and door factory, box factory, fuel department, garage, and Saxoncamp, excluding truck drivers, garagemen and helpers employed inthe fuel department, supervisory employees with authority to hireand discharge, and office employees constitute a unit appropriate forthe purposes of collective bargaining, within themeaning of Section9 (b) of the National Labor Relations Act.169134-39-vol 12-13 180DECISIONSOF NATIONALLABOR RELATIONS BOARD2.All truck drivers, garagemen and helpers employed in the fueldepartment of Bloedel-Donovan Lumber Mills, Bellingham, Wash-ington, excluding supervisory employees with authority to hire anddischarge, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Brotherhood of Carpenters andJoiners of America, Lumber and Sawmill Workers Union, Local No.2667, affiliated with the American Federation of Labor, has beendesignated and selected by a majority of all employees of Bloedel-Donovan Lumber Mills, Bellingham, Washington, at its Cargo mill,including the crib boom, Larson mill, sash and door factory, boxfactory, fuel department, garage, and Saxon camp, excluding truckdrivers, garagemen and helpers employed in the fuel department,supervisory employees with authority to hire and discharge, andoffice employees, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, UnitedBrotherhood of Carpenters and Joiners of America, Lumber and Saw-millWorkers Union, Local No. 2667, affiliated with the AmericanFederation of Labor, is the exclusive representative of such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions of em-ployment; andIT IS HEREBY CERTIFIED that Local 231, International Brotherhoodof Teamsters, Chauffeurs, Stablemen and Helpers of America, affil-iated with the American Federation of Labor, has been designatedand selected by a majority of all truck drivers, garagemen and help-ers employed in the fuel department of Bloedel-Donovan LumberMills,Bellingham,Washington, excluding supervisory employeeswith authority to hire and discharge, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9(a) of the Act, Local 231, International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, affiliated with theAmerican Federation of Labor, is the exclusive representative of suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.